DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Non-Final Office Action is in response to claims filed 4/22/2022.  Claims 1-20 are pending.  Claims 18-20 are withdrawn.  Claims 1, 9, and 12 are amended. Claims 1-17 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected under 112 (b) for failing to claim the subject matter that the inventor or a joint inventor regards as the invention based on the omission of essential matter (see MPEP 2172.01).
As discussed at [0019] Applicant’s invention operates in a manner distinct from prior-art plasma engines, and the manner of operation depends on accelerating electrons with lasers. ([0019] In embodiments of the present invention, the vessel containing the plasma has one or more outlets for letting some of the plasma particles escape. By appropriately positioning the laser beam relative to the outlets, the electrons accelerated by the ponderomotive force move preferentially toward one or more of the outlets. This is in contrast to prior-art plasma engines which just heat the plasma. Compared to plasma heating, the ponderomotive force, as generated in embodiments of the present invention, does not accelerate all plasma particles equally, and not in random directions; instead, it accelerates electrons almost exclusively, and the electrons are accelerated in a direction predominantly perpendicular to the direction of propagation of the laser beam.).
Further, as disclosed by [0044] and [0050], the methods of claims 1-17 are inoperable (the plasma (ions and electrons) remains contained within the containment vessel) until the laser is activated to allow the electrons to overcome the potential barriers at 150-1 and 150-2 ([0044] The voltage applied to electrodes 140-1 through 140-8 results in the creation of electric fields in the volume of space inside outlets 150-1 and 150-2. Such electric fields are a barrier to the flow of plasma particles, such that the plasma, as generated by the plasma generator, remains inside the containment vessel. This is so because, as noted above, the plasma generator provides only enough energy to ionize the plasma, but not much beyond that. As a result, the kinetic energy of plasma particles is not sufficient for them to overcome the barriers presented by the electric fields in the two outlets. [0050] As the kinetic energy of the electrons increases after each laser pulse, at some point they will have acquired enough kinetic energy to overcome the barrier presented by the electric fields in outlets 150-1 and 150-2. In particular the polarity of the electric fields in outlet 150-2 is such that the electrons need less kinetic energy to overcome it, and, therefore, they will start flowing through that outlet as soon as their kinetic energy is large enough.) See also [0021] “In prior-art ion engines, the positive ions in the plasma are accelerated by a negatively-charged cathode. In embodiments of the present invention, the positive ions are accelerated by a virtual cathode. In particular, electrons, of course, are negatively charged. Therefore, as the electrons flow through the outlets and start accumulating outside of the vessel, they form a negative space charge that occupies a volume of space outside the outlets. This negative space charge behaves like the negatively-charged cathode in prior-art ion engines, and attracts the positive ions in the plasma. This attraction causes the ions to accelerate in the direction of the space charge, such that they, too, escape the plasma vessel through one or more outlets and are accelerated in the direction of the space charge). And as disclosed at [0052-0054] the ions only exit the outlet 150-1 once the electrons, as discussed above, have already escaped confinement by means of the laser ([0052] Outlet 150-2 opens into outer space, such that the electrons that escape through the outlet leave the spacecraft entirely. However, electrons are negatively charged, while the positive ions that are left behind are, of course, positively charged. As more and more electrons leave the spacecraft, the spacecraft acquires a positive charge because of the positive ions left behind. Therefore, the negative electrons are attracted back toward the spacecraft, and never get too far from it. [0053] As more and more electrons accumulate outside the spacecraft, in the volume of space just outside the two outlets 150-1 and 150-2, they form a negatively-charged cloud referred to as a "space charge". [0054] The presence of the negative space charge on the outside of the containment vessel and in front of the outlets, together with the cloud of positively charged ions that were left behind in the containment vessel, on the other side of the outlets, alters the shape of the electric field in outlet 150-1; and the attraction of the positive ions by the negative space charge pushes the ions in the direction of the outlet with enough kinetic energy to overcome the barrier in that outlet.). As such, the omission of the laser is the omission of essential matter.
Claims 1-17 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112 since it has been held that a claim that omits an element that applicant describes as an essential or critical feature of the invention originally disclosed does not comply with the written description requirement. See Gentry Gallery, 134 F.3d at 1480, 45 USPQ2d at 1503; In re Sus, 306 F.2d 494, 504, 134 USPQ 301, 309 (CCPA 1962) see  MPEP 2163.
As discussed above, the methods of claims 1-17 are inoperable (the plasma (ions and electrons) remains contained within the containment vessel) until the laser is activated to allow the electrons to overcome the potential barriers at 150-1 and 150-2.  As such the laser is a critical and essential feature of the invention.



Response to Arguments
Read in context, none of paragraphs [0056], [0057], or [0061] cited by applicant diminish the necessity and criticality of laser acceleration to overcome the potential barriers at the outlets.
The ion acceleration cited by applicant at [0056] depends on the ions first overcoming the potential barrier at 150-1. As discussed above, that ion acceleration only occurs after a sufficient virtual cathode has formed, which first requires the action of a laser to assist the electrons of the plasma in overcoming the potential barriers at 150-1 and/or 150-2. [0057] only concerns the virtual cathode whose formation is depending on the action of a laser to assist the electrons of the plasma in overcoming the potential barriers at 150-1 and/or 150-2.  [0061] only shows the paths the electrons and ions can take out of the outlets 150-1 and 150-2, which as discussed above all depends on the action of a laser to assist the electrons of the plasma in overcoming the potential barriers at 150-1 and/or 150-2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741